Citation Nr: 0807038	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for visual impairment.  

3.  Entitlement to service connection for a dental 
disability.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right (major) third 
metacarpal.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1976 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the RO 
which denied service connection for hypertension, visual 
impairment, and dental disability, and an increased 
(compensable) evaluation for fracture of the third metacarpal 
(middle finger) of the right hand.  In June 2007, a hearing 
was held at the RO before the undersigned acting member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the increased 
rating claim have been obtained by VA.  

2.  In a letter received in May 2006, prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of the claims 
of service connection for hypertension, visual impairment, 
and a dental disability.  

3.  The veteran's right middle finger disability is 
manifested primarily by pain and stiffness without objective 
evidence of weakness, limitation of motion or any function 
impairment.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claims of service connection for hypertension, visual 
impairment, and a dental disability, by the veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right third metacarpal are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Code 5229 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, VCAA duty has not been complied with fully, 
with respect to the notice element to advise the claimant to 
provide evidence concerning the effect that any worsening of 
his disability had on his employment and daily life.  
However, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
veteran provided testimony concerning the effect his right 
middle finger disability had on his employment and daily 
activities.  Based on the veteran's testimony and the fact 
that he was provided with the rating criteria for a 
compensable evaluation, the Board finds that the veteran and 
his representative have actual knowledge of what is required 
to substantiate the claim for a higher evaluation.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as 
well as the holdings in Dingess/Hartman, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004, fully satisfied the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  Id.  
Further, the veteran was notified of his responsibility to 
submit evidence which showed a worsening or increase in 
severity of his right middle finger disability; of what 
evidence was necessary to establish a compensable evaluation, 
and why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA on two occasions during the pendency of this appeal and 
testified at a hearing at the RO before the undersigned 
acting member of the Board in June 2007.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Hypertension, Visual Impairment & Dental Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claims of service connection for 
hypertension, visual impairment, and a dental disability; 
hence, there remain no allegations of error of fact or law 
for appellate consideration as to these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the claims of service connection for hypertension, visual 
impairment, and a dental disability, and the issues are 
dismissed.  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Right Third Metacarpal Fracture

By rating action in October 1995, service connection was 
established for residuals of a fracture of the right third 
metacarpal and a noncompensable evaluation was assigned, 
effective from June 1, 1995, the date of receipt of the 
veteran's original claim.  38 C.F.R. § 3.400(b)(2)(i).  That 
rating has continued in effect until the filing of this 
claim.  

The veteran filed a claim for an increased rating for the 
right middle finger in July 2004.  

When examined by VA in August 2004, the veteran complained of 
increased pain and numbness on the dorsum and lateral aspect 
of the right hand with occasional tingling in the thumb and 
index finger for the past year.  The veteran denied any 
swelling in the middle finger or any current pain.  On 
examination, there was some tenderness at the third 
metacarpophalangeal (MCP) joint but no deformities on the 
dorsum or palmar aspect of the hand.  Abduction and adduction 
of the middle finger was normal.  There was no evidence of 
swelling and the veteran could flex the tip of the middle 
finger to the proximal horizontal crease of the palm.  Manual 
muscle strength in the MCP and proximal interphalangeal (PIP) 
joint and grip strength was normal.  The examiner noted a 
number of manifestations consistent with possible carpal 
tunnel syndrome (CTS), and order additional testing.  He 
opined; however, that if CTS was present, it was not related 
to the right third metacarpal fracture.  The examiner also 
indicated that functional loss of the middle finger under 
DeLuca could not be clearly delineated.  The impression 
included status post fracture of the right third metacarpal 
with minimal residuals.  In an addendum, the examiner 
indicated that EMG/NCV studies revealed mild right CTS; x-ray 
studies of the right hand were normal.  

When examined by VA in March 2006, the veteran complained of 
pain, morning stiffness and occasional locking in the middle 
and index fingers.  He reported that his current level of 
pain in the right hand was severe at 8/10, and that it 
happens two to three times a month brought on by overuse and 
relieved with medication.  On examination, the right hand 
appeared completely normal.  There was full extension of all 
joints and no evidence of triggering of the flexor tendon in 
the palm of the long and right fingers or any sensory 
deficit.  X-ray studies showed no evidence of the old 
fracture of the third metacarpal or any deformities.  The 
impression was healed fracture of the right third metacarpal.  
The examiner commented that the veteran's complaints were 
subjective in nature and were not supported by any objective 
physical findings, and concluded that there was no objective 
evidence of any physical impairment.  The examiner also 
indicated that functional limitation under DeLuca could not 
be clearly delineated.  He indicated that while there could 
be some functional limitation of motion, he could not 
estimate the additional range of motion loss without 
resorting to speculation.  He emphasized that there was no 
objective evidence of weakness, incoordination, fatigue, or 
lack of endurance on examination.  

In an addendum report, dated in November 2006, the examiner 
indicated that specific range of motion of the metacarpal 
bones could not be obtained, though there appeared to be 
normal flexibility in the metacarpal area on palpation.  
Range of motion of all four fingers at the MCP joint was from 
0 to 90 degrees on flexion; 0 to 110 degrees on flexion at 
the PIP joints, and 0 to 70 degrees on flexion at the distal 
interphalangeal (DIP) joints.  The veteran was able to touch 
the tips of his fingers to the proximal transverse crease of 
the palm.  

The evidence of record includes additional medical records 
from King's Daughters Medical Clinic and an EMG/NCV study 
from a private neuromuscular group, dated in July 2005 and 
May 2006, respectively.  The treatment records from King's 
Daughters Medical Clinic pertained to unrelated medical 
problems.  The EMG/NCV studies showed a history of right hand 
numbness, pain, and weakness for the past several years.  The 
veteran reported pain, numbness, and stiffness in the 
fingertips, particularly in the morning.  He also reported 
weakness in the right hand and said that he dropped things 
all the time.  EMG/NCV studies revealed mild right CTS.  The 
examiner opined that the veteran's symptoms were likely 
secondary to the CTS.  

Analysis

Initially, it should be noted that the veteran has additional 
disability of the right upper extremity, manifested by 
stiffness, numbness, pain, and weakness in the right hand.  
Recent diagnostic studies showed that he has CTS in the right 
hand and that all of his symptoms are related to CTS.  
Furthermore, a VA physician opined that the veteran's CTS is 
unrelated to his service-connected fracture of the right 
third metacarpal.  Service connection for CTS was denied by 
the RO in November 2006, and the veteran did not appeal that 
determination.  As there is competent evidence showing that 
the additional symptoms in the right hand are associated with 
CTS and not related to the service-connected middle finger 
fracture, the manifestations can not be considered in the 
evaluation of the issue on appeal.  

The veteran is currently assigned a noncompensable evaluation 
for his right middle metacarpal fracture under Diagnostic 
Code (DC) 5229, which provides for a noncompensable 
evaluation when there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.  A 10 
percent evaluation is assigned with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand.  

The objective evidence of record shows that the veteran has 
good range of motion and no demonstrable weakness in the 
middle finger.  Although he now has additional symptoms in 
the right hand, manifested by numbness, increased pain, and 
weakness, these are attributed to an unrelated disability and 
not shown to be associated with the middle finger fracture.  
Even assuming that some of his pain is a residual of the 
fracture, he has normal range of motion in the middle finger, 
and is not shown to have any demonstrable functional loss 
related to the service-connected disability.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the veteran's present 
impairment from the right third metacarpal fracture does not 
suggest that he has sufficient symptoms so as to a warrant a 
compensable evaluation at any time during the pendency of 
this appeal.  Accordingly, the Board finds that the 
noncompensable evaluation assigned for the right middle 
finger disability accurately depicts the severity of the 
condition for the entirety of the rating period on appeal, 
and there is no basis for higher rating.  Accordingly, a 
compensable evaluation is not warranted.  


ORDER

The appeal of the claim of service connection for 
hypertension is dismissed.  

The appeal of the claim of service connection for visual 
impairment is dismissed.  

The appeal of the claim of service connection for a dental 
disability is dismissed.  

An increased (compensable) evaluation for residuals of a 
fracture of the right (major) third metacarpal is denied.  

____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


